Citation Nr: 1228248	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to December 9, 2009, and a disability rating in excess of 40 percent since December 9, 2009, for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, including as secondary to the service connected DDD of the lumbar spine.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from October 2007, June 2008, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The October 2007 and June 2008 decisions continued the Veteran's 20 percent rating for his DDD of the lumbar spine.  The more recent March 2010 decision granted the Veteran's claims of entitlement to service connection for left and right lower extremity radiculopathy, secondary to the DDD of the lumbar spine, and assigned initial, noncompensable ratings, effective from July 24, 2009, the date of receipt of his claim.  He appealed for higher initial ratings for these two claims.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In a March 2012 decision during the pendency of his appeal, the RO increased the disability rating for the DDD of the lumbar spine from 20 to 40 percent with an effective date of December 9, 2009, the date of a VA compensation examinatation.  This rating decision also increased the initial ratings for the left and right lower extremity radiculopathy from zero to 20 percent with the same retroactive effective date of July 24, 2009.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

The March 2010 rating decision also denied the claim of entitlement to service connection for an acquired psychiatric disorder which is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 9, 2009, the Veteran's DDD of the lumbar spine was manifested by forward flexion to greater than 30 degrees, but not greater than 60 degrees.  Ankylosis or incapacitating episodes has not been shown.

2.  Since December 9, 2009, the Veteran's DDD of the lumbar spine has been manifested by forward flexion to less than 30 degrees. Ankylosis or incapacitating episodes has not been shown.

3.  Prior to November 15, 2011, the Veteran's left and right lower extremity radiculopathy was manifested by symptoms equating to moderate incomplete paralysis of the sciatic nerve.  

4.  Since November 15, 2011, e Veteran's left and right lower extremity radiculopathy has been manifested by symptoms equating to moderately severe incomplete paralysis of the sciatic nerve.  Marked muscular atrophy or complete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for DDD of the lumbar spine prior to December 9, 2009, and a rating in excess of 40 percent since, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2011).

2.  The criteria were not met for a disability rating in excess of 20 percent for the associated radiculopathy of the left lower extremity prior to November 15, 2011, but the criteria have been met for a rating of 40 percent since November 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2011).

3.  The criteria were not met for a disability rating in excess of 20 percent for the associated radiculopathy of the right lower extremity prior to November 15, 2011, but the criteria have been met for a rating of 40 percent since November 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, February 2008, and June, October, and November 2009 letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Additionally, these letters discussed the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  

In regards to the radiculopathy rating issues, the Veteran was notified of the information and evidence needed to substantiate his underlying claims of service connection for those two disabilities.  The Veteran was thereafter granted service connection.  Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in October 2007, July 2009, December 2009, and most recently in November 2011, in conjunction with the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected DDD of the lumbar spine and the left and right lower extremity radiculopathy, as they include an interview with the Veteran, a review of the record, and a full objective physical examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that these disabilities have worsened in severity since the November 2011 VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As it pertains to the Veteran's DDD of the lumbar spine, when entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since August 2006 - until VA makes a final decision on the claim.  See id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2011).  

And, as already alluded to, the Veteran's claims concerning his associated left and right lower extremity radiculopathy arise from his disagreement with the initial rating assigned following the grant of service connection in March 2010, some discussion of the Fenderson case is warranted.  Fenderson, 12 Vet. App. at 125-126.  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In this instance, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).

The Veteran's DDD of the lumbar spine was initially rated as 20 percent disabling until December 9, 2009, and a rating of 40 percent as of December 9, 2009, pursuant to DC 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2011).

Under DC 5243, this disability is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under these diagnostic codes, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

For the rating period prior to December 9, 2009, the Veteran's VA treatment records, dating from February 2007 to December 2009, show his continuous complaints of pain and treatment for his service-connected lumbar disability.  Additionally, a November 2007 VA treatment record shows the Veteran received a lumbar epidural steroid injection.  There are no objective range of motion findings in these treatment records.  

The Veteran was provided a VA compensation examination in October 2007.  During the examination, it was noted the Veteran complained of pain in his lower back, radiating to the left leg.  The Veteran was not using either a back brace or any other assistive devices.  He did not indicate any weakness or loss of bowel or bladder control.  Upon objective physical examination, the examiner noted flexion to 45 degrees; extension to 15 degrees; right lateral extension to 25 degrees; left lateral extension to 20 degrees; right rotation to 25 degrees; and, left rotation to 20 degrees.  The examiner indicated there was pain at the endpoints of each movement, and additional limitation with repetitive motion noted.  The Veteran had subjective decreased pin in the small toe of the left foot.  The examiner consequently diagnosed traumatic DDD of the lumbar spine.  There was no indication of incapacitating episodes or neurological abnormalities.  

In July 2009, the Veteran underwent an additional VA examination, to again reassess the severity of his disability.  At the outset of the examination, the Veteran complained of constant pain in intensity and duration.  He did not indicate any weakness or loss of bowel or bladder control, but reported erectile dysfunction.  The Veteran also stated he suffers from flare-ups and must lay down.  He uses a brace during a flare-up, which he reports helps with the pain.  The Veteran also complained of fatigue, stiffness, pain, spasms, and a radiating pain down his left leg.  The examiner determined there was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 40 degrees; extension to 10 degrees; lateral flexion to 10 degrees, bilaterally; left lateral rotation to 25 degrees; and, right lateral rotation to 20 degrees.  The examiner stated there was pain on active range of motion and with additional limitations after repetitions.  The Veteran reported one instance of an incapacitating episode, but nothing prescribed by a medical professional.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 40 percent rating for his service-connected lumbar spine disability prior to December 9, 2009.  In this regard, the Veteran's forward flexion of the thoracolumbar spine is not limited to 30 degrees or less.  He also does not present with favorable ankylosis of the entire thoracolumbar spine.  This is evidenced by both the range of motion findings in the October 2007 and July 2009 VA examinations, which showed that the Veteran had forward flexion of the lumbar spine to 45 and 40 degrees, respectively.  Therefore, there is simply no basis to assign the higher 40 percent rating prior to December 8, 2009.  

Concerning the second period on appeal, the Veteran's VA treatment records dating from December 2009 to April 2011, similarly show his continuous complaints of pain and treatment for his service-connected lumbar disability.  However, there are no objective range of motion findings in these treatment records.  

In December 2009, the Veteran was again scheduled for a VA compensation examination to reassess the severity of his DDD of the lumbar spine.  At the outset of this examination, he reports pain radiating down both legs.  He uses a heating pad several times a week to provide moderate relief.  The Veteran also states that flare-ups occur once or twice a week.  He also reported only one incapacitating episode, lasting two to three days.  The Veteran uses a back brace, but does not use any other assistive devices.  The examiner reported that the back disability has a severe impact on the Veteran's occupational activities as he cannot tolerate excessive, repetitive, or prolonged activity involving his back.  The examiner also noted sciatica-type neurological pain radiating down the Veteran's legs, which has a severe effect on the Veteran's usual daily activities.  

Upon physical examination, the spine was described as painful, with spasms and tenderness.  Range of motion testing revealed flexion to 22 degrees; extension to 7 degrees; right lateral flexion to 14 degrees; left lateral flexion to 10 degrees; right lateral rotation to 24 degrees; and, left lateral rotation to 10 degrees.  The examiner stated there was pain on active range of motion, with additional limitations after repetitions.  The Veteran reported one instance of an incapacitating episode, but again, nothing prescribed by a medical professional.  

Most recently, the Veteran was reevaluated in November 2011.  The Veteran reported flare-ups, pain, and tenderness to palpation.  There is also evidence of guarding and muscle spasms.  Additionally, the Veteran reports he still occasionally uses his brace.  Objective range of motion testing revealed forward flexion to 22 degrees; extension to 3 degrees; right and left lateral flexion to 11 degrees; right lateral rotation to 38 degrees; and, left lateral rotation to 27 degrees.  The examiner stated there was pain on active range of motion, with additional limitations after repetitions.  There was no indication of any incapacitating episodes.  

For the entire period on appeal (including both prior to and from December 9, 2009), the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2011) and 4.45 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations in October 2007, July and December 2009, and November 2011.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2011), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, this did not result in limitation of flexion to 30 degrees, or favorable ankylosis of the lumbar spine for this initial period on appeal.  The Veteran was still able to demonstrate range of motion during both of his VA examinations to the points indicated above.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the Court found the Board had failed to address painful motion and the applicability of 38 C.F.R. §4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id.  But, here, the VA compensation examinations did not reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc, that was not already contemplated by the range of motion measurements set forth in the reports.  Thus, a higher rating is not warranted for either rating period on appeal even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  The Veteran's VA examinations, private treatment records, and VA treatment records all fail to show that he has had incapacitating episodes due to his lumbar spine disorder, which required bed rest prescribed by a physician.  That is, no incapacitating episode as defined by VA has been shown.  Therefore, a higher evaluation is also not assignable under Diagnostic Code 5243.

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The only evident associated neurologic manifestations are left and right radiculopathy of the lower extremities.  In this regard, the Veteran was initially granted service connection for left and right leg radiculopathy in the March 2010 rating decision currently on appeal, and assigned initial 10 percent disability ratings, effective from July 24, 2009, the date of receipt of his claims, pursuant to DC 8520.  The RO increased these disability ratings to 20 percent in a subsequent March 2012 rating decision, also effective from July 24, 2009.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2011).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that the Veteran's disability ratings, currently 20 percent, for the right and left leg radiculopathy, each warrant the next higher 40 percent rating under Diagnostic Code 8520 based on the November 2011 VA examiner's determination that the sciatic nerve involvement is "severe," but without the requisite marked muscular atrophy.

With regard to claims for increase rating, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).  

Therefore, these 40 percent ratings are effective from November 15, 2011, the date of the VA examiner's findings.  This is the earliest date that this level of disability is factually ascertainable.  Prior to the examination, less disabling manifestations were evident.  Although a higher rating is warranted, an even higher rating than 40 percent is not warranted at any point during this appeal.  The 60 percent evaluation is not warranted under Diagnostic Code 8520 for either the left or the right lower extremity radiculopathy as the Veteran's neurological symptoms are not shown to cause severe incomplete paralysis with marked muscle atrophy.  There is also no evidence of complete paralysis of the sciatic nerve to warrant assigning an 80 percent disability rating for either lower extremity.  

As previously noted, the Veteran's VA treatment records, dating from August 2006 to April 2011, show his continuous complaints of pain and treatment for his service connected lumbar disability and any residual symptoms, such as the diagnosed bilateral lower extremity radiculopathy.  However, there are no objective neurological findings in these treatment records.  Additionally, the October 2007 VA examination does not include any neurological complaints or findings.  

On the other hand, the July 2009 VA examination included a neurological examination, which showed the right side reflexes were 2+, indicating normal reflexes.  However, the left side pinprick and light touch were 1+, which is considered to be hypoactive.  The upper and lower extremities, bilaterally, were found to be normal upon sensory examination.  As a result of these objective findings, the examiner determined the Veteran's service-connected low back disability causes left leg radiculopathy.  

Thereafter, the December 2009 VA examination specifically considered the reports of the Veteran's right and left leg radiculopathy.  The examiner determined there was no objective evidence of deformity, angulation, false motion, shortening, or intra-articular involvement of either lower extremity.  Additionally, the Veteran presented with normal gait, but has functional limitations for prolonged walking or standing.  As for neurological findings, both extremities revealed normal strength, and no evidence of muscle wasting or atrophy.  However, the examiner indicated the L4 nerve root affects the lower extremity nerves, bilaterally.  Consequently, the examiner diagnosed bilateral lower extremity radiculopathy, due to neurological symptoms caused by the Veteran's DDD of the lumbar spine. 

Finally, the Veteran was most recently evaluated in November 2011 and specifically received a neurological evaluation.  This examination revealed no problems associated with his bowels or bladder.  Muscle strength for the lower extremities is normal and there is no evidence of muscle atrophy.  Deep tendon reflexes, sensory examinations, and straight leg tests, are also normal.  The examiner confirmed the previous diagnoses of right and left leg radiculopathy, as well as the involvement of the sciatic nerve.  The examiner determined the sciatic nerve involvement is "severe."  Interestingly, the examiner later determined the Veteran's sciatic nerve, as well as all other nerves, was "normal."  Nevertheless, when asked to comment on functional impairment as a result of the right and left leg radiculopathy, the examiner determined that functional impairment is severe.  Therefore, in affording the Veteran the benefit of the doubt, his disability ratings for the left and right lower extremity radiculopathy more closely approximate the rating criteria for the higher 40 percent rating.  However, aside from the now higher 40 percent ratings, there are no other neurologic abnormalities which been associated with the Veteran's low back disorder, so additional ratings are not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability and associated right and left leg lower extremity radiculopathy.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back, and numbness and tingling down his legs.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his numerous VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lumbar spine disorder and left and right leg radiculopathy, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of chronic pain associated with the lumbar spine disability and the resultant neurological impairments are contemplated by the schedular rating criteria of DCs 5242 and 8260.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

In sum, the preponderance of the evidence is against finding that the Veteran's lumbar spine disability warrants a disability rating higher than 20 percent prior to December 9, 2009, and a rating higher than 40 percent since December 9, 2009, and, to that extent, the appeal is denied.  Additionally, the Veteran is entitled to a 40 percent rating for both left and right radiculopathy of the lower extremities from November 15, 2011, but the preponderance of the evidence is against a rating in excess of 20 percent prior to November 15, 2011.  In making these determinations, the Board has considered the provisions of the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability rating in excess of 20 percent prior to December 9, 2009 and a rating higher than 40 percent from December 9, 2009, for DDD of the lumbar spine, is denied.

Entitlement to a disability rating in excess of 20 percent prior to November 15, 2011 for left lower extremity radiculopathy is denied, but a rating of 40 percent (but no higher) is granted, as of November 15, 2011, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to a disability rating in excess of 20 percent prior to November 15, 2011 for right lower extremity radiculopathy is denied, but a rating of 40 percent (but no higher) is granted, as of November 15, 2011, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

For the claim of service connection for an acquired psychiatric disorder, the Board finds that additional development is required that will ensure procedural due process, a complete record upon which to decide the claim, and afford the Veteran every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran claims he suffers from depression as a result of his military service.  In the alternative, he attributes his depression to his service-connected low back disability and the chronic pain he experiences as a result of that disability.  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claim, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, the Veteran was provided a VA examination in December 2009, at which time the examiner confirmed diagnoses of anxiety and depression.  The VA examiner also determined that the Veteran's depression is not etiologically related to his low back pain.  Instead, the examiner determined that the depression and anxiety the Veteran reports is related to multifactoral issues in his life.  However, in determining that the Veteran's psychiatric disorders are not due to or caused by the low back disability, the examiner failed to render an opinion as to whether the Veteran's depression and anxiety may be aggravated by the low back disability and any chronic pain associated with that disorder.  So the Board must obtain this necessary medical comment before readjudicating this claim.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, in light of the remand, the AOJ should make arrangements to obtain any VA treatment records dated from April 2011 to the present, not currently associated with the claims file.  He appears to receive regular treatment from the VA Medical Center (VAMC) in Lebanon, Pennsylvania.

Accordingly, this claim is REMANDED for the following actions:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Lebanon VAMC, dated since April 2011.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.

The examiner should identify the Veteran's current acquired psychiatric disorders.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder, to include depression and anxiety, had its clinical onset during or is otherwise related to the Veteran's active military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was either (a) caused by, or (b) aggravated by (i.e., made chronically worse), his service-connected lumbar spine disorder.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim remaining on appeal.  If the claim remains denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


